DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Acknowledgement of Amendments
Applicant’s amendments filed 06/17/2021 overcomes the following objection(s)/rejection(s): 
The objection to the specification has been withdrawn in view of Applicants amendment. 
The double patenting rejection has been withdrawn in view of Applicants amendment. 
The rejection of claims 1 and 4 under 35 U.S.C. 112(b) or 35 U.S.C (pre-AIA ) has been withdrawn in view of Applicants amendment. 
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The claim are directed towards an image processing device and image processing method with the limitations “determine, at a time of encoding process on an encoding object image, whether to apply a deblocking filter to a first set of pixels of a specific line … a first 8x8 neighboring block of the plurality of 8x8 neighboring blocks neighbors a second 8x8 neighboring block of the plurality of 8x8 neighboring block across the boundary within the decoded image, the specific line is other than 0th, 3rd, 4th, and 7th lines of the eight lines, and the determination is based on a second set of the 0th, 3rd, 4th, and 7th lines of the eight lines of the respective 8x8 neighboring block; apply based on the determination, the deblocking filter to the first set of pixels of the specific line…” 
The closet prior art is directed towards Norkin et al., (U.S. Pub. No. 2013/0051480 A1). Norkin is concerned with filtering control and in particular to controlling de-blocking filtering over block boundaries in a video frame. However, Nork fails to expressly anticipate, suggest or render obvious the image processing device and image processing method as recited in claims 1-7. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M PRINCE whose telephone number is (571)270-1821.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/               Primary Examiner, Art Unit 2486